DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
This office action is in response to RCE to 15/485,769 filed on 01/18/2021.       

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hano (US 2018/0115264) in view of Masrur (US 5,027,048).

Regarding Claim 1, as best understood,
Hano teaches:
Fig. 2 motor drive circuit 3 for brushless motor), wherein the device comprises: 
a position detecting unit, configured to detect a position of a motor rotor and acquire a position signal of the motor rotor according to the position of the motor rotor ([0049]: control unit 213 derives positional information about rotor from induced voltage resulting from rotor’s rotation and [0050]: brushless motor may be equipped with a magnetic pole position sensor so that control unit 213 detects the rotor angle); 
a reference generating unit (Fig. 3 angle/angular speed calculating unit 502), configured to select a reference time moment from a control cycle based solely on the position signal of the motor rotor ([0010]: setting one detection timing for detecting a phase current for one phase, setting a phase current detection value based on an output of the current sensor at the detection timing; detecting a motor angle; [0053]: angle speed calculating unit 502 estimates a motor angle, magnetic pole position; thus rotor angle [0050]) (Examiner’s note: Applicant’s specification in [0050], it’s stated that the reference time moment corresponds to the angle Ө; Examiner believes every angle has a control cycle associated to it inherently, when drawn in an axis).
a current measuring unit (Fig. 3 current detecting unit 501), configured to measure a phase current of the motor (three phase currents iu, iv, iw output from 501) and acquire a phase current at the reference time moment according to the phase current of the motor (Figure 3, output of the angle calculating unit is input to the current detecting unit 501; thus phase current at the reference time); 
a calculation unit (Figure 3 converter 503), configured to calculate a direct axis current of the motor according to the phase current at the reference time moment ([0061]:converter 503 converts detection values of three phase current into current Id, Iq based on corresponding motor angle, thus at the reference time moment); 
([0061]: detection values of three phase current into current Id, Iq based on corresponding motor angle, thus at the reference time moment);
a phase adjusting unit (vector control unit 504), configured to adjust a phase of a drive voltage of a motor coil according to a difference value between the direct axis current of the motor at the reference time moment and an expected target current ([0062]-[0063]: the vector control unit 504 receives a target current and calculates a d-axis current command value Idref based on the target current and angular speed; thus reference time) so that the direct axis current equals the expected target current ([0063]:calculate a d-axis current command value Idref based on the target current), wherein the difference value reflects a phase lead angle to be applied ([0139]-[0140]: advance phase of the phase current); and, 
a drive unit (PWM modulating unit 506), used for outputting drive signals ([0080]: produces a switching gate waveform; thus drive signals) of the motor coil according to the position signal of the motor rotor and the phase of the drive voltage of the motor coil to push the motor rotor to rotate (Fig. 3). 
Hano doesn’t explicitly the device according to claim 1, wherein the direct axis current id is expressed below: 

    PNG
    media_image1.png
    30
    396
    media_image1.png
    Greyscale
 
wherein id is the current along the direction of the direct axis in the rotating coordinate system which is synchronous to the motor rotor; iu, iv and iw are respectively phase currents along the directions of the U axis, V axis and W axis in a static coordinate system which is formed by three phase currents; AMP is a normalization coefficient for converting the static coordinate system formed by the three phase currents into the rotating coordinate system which is synchronous to the motor rotor; 2/3rr 
However, Masrur teaches in col 16 ll. 10-15 a direct axis current Id wherein Id is used to compute d-axis current using the similar equation with the Amp equal to 2/3. As shown below the equation of Masrur is the equivalent as the one claimed above wherein the 2/3∏ is equal to 120 and cos and sin are functions and if we move the sin graph of Masrur 90 units to the left, it would give us a cos function.

    PNG
    media_image2.png
    56
    375
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the direct axis expressed as above in order to drive a multi-phase motor relying on the feedback control and minimizing torque pulsation (see Masrur col 14 ll. 47-53). Furthermore, if the “acts” of a claimed process manipulates only numbers, abstract concepts or ideas, or signals representing any of the foregoing, the acts are not being applied to appropriate subject matter. Schrader, 22 F.3d at 294-95, 30USPQ2d at 1458-59. Thus, a process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter and thus cannot constitute a statutory process. MPEP 2106.

       Regarding Claim 10, as best understood,
Hano teaches a brush-less DC motor control method (method of Fig. 2 motor drive circuit 3 for brushless motor), wherein the method comprises steps: 
detecting a position of the motor rotor and acquiring a position signal of the motor rotor ([0049]: control unit 213 derives positional information about rotor from induced voltage resulting from rotor’s rotation and [0050]: brushless motor may be equipped with a magnetic pole position sensor so that control unit 213 detects the rotor angle); 
 selecting a reference time moment from a control cycle based solely on the position signal of the motor rotor ([0010]: setting one detection timing for detecting a phase current for one phase, setting a phase current detection value based on an output of the current sensor at the detection timing; detecting a motor angle; [0053]: angle speed calculating unit 502 estimates a motor angle, magnetic pole position; thus rotor angle [0050]) (Examiner’s note: Applicant’s specification in [0050], it’s stated that the reference time moment corresponds to the angle Ө; Examiner believes every angle has a control cycle associated to it inherently, when drawn in an axis); 
measuring a phase current of the motor (three phase currents iu, iv, iw output from 501) and acquiring a phase current at the reference time moment according to the phase current of the motor (Figure 3 output of the angle calculating unit is input to the current detecting unit 501; thus phase current at the reference time); 
calculating a direct axis current of the motor according to the phase current at the reference time moment ([0061]:converter 503 converts detection values of three phase current into current Id, Iq based on corresponding motor angle, thus at the reference time moment); 
wherein by selecting the reference time moment from the control cycle according to the position signal of the motor rotor, the direct axis current can be obtained by calculating the phase current of certain phase ([0061]: detection values of three phase current into current Id, Iq based on corresponding motor angle, thus at the reference time moment);
adjusting a phase of a drive voltage of a motor coil according to a difference value between the direct axis current of the motor at the reference time moment and an expected target current ([0062]-[0063]: the vector control unit 504 receives a target current and calculates a d-axis current command value Idref based on the target current and angular speed; thus reference time) so that the direct axis ([0063]:calculate a d-axis current command value Idref based on the target current), wherein the difference value reflects a phase lead angle to be applied ([0139]-[0140]: advance phase of the phase current); and,
 outputting drive signals of the motor coil according to the position signal of the motor rotor and the phase of the drive voltage of the motor coil to push the motor rotor to rotate (Fig. 3 (PWM modulating unit 506 and [0080]: produces a switching gate waveform; thus drive signals
Hano doesn’t explicitly the device according to claim 1, wherein the direct axis current id is expressed below: 

    PNG
    media_image1.png
    30
    396
    media_image1.png
    Greyscale
 
wherein id is the current along the direction of the direct axis in the rotating coordinate system which is synchronous to the motor rotor; iu, iv and iW are respectively phase currents along the directions of the U axis, V axis and W axis in a static coordinate system which is formed by three phase currents; AMP is a normalization coefficient for converting the static coordinate system formed by the three phase currents into the rotating coordinate system which is synchronous to the motor rotor; 2/3rr is the included angle between every two of the phase currents of the U axis, V axis and W axis; and e is the included angle between the U axis and the direct axis at the reference time moment.
However, Masrur teaches in col 16 ll. 10-15 a direct axis current Id wherein Id is used to compute d-axis current using the similar equation with the Amp equal to 2/3. As shown below the equation of Masrur is the equivalent as the one claimed above wherein the 2/3∏ is equal to 120 and cos and sin are functions and if we move the sin graph of Masrur 90 units to the left, it would give us a cos function.

    PNG
    media_image2.png
    56
    375
    media_image2.png
    Greyscale

Schrader, 22 F.3d at 294-95, 30USPQ2d at 1458-59. Thus, a process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter and thus cannot constitute a statutory process. MPEP 2106.

Regarding Claims 3 and 11, 
Hano teaches the device according to claim 1, wherein the reference generating unit selects one or more reference time moments during an electrical cycle according to the position signal of the motor rotor ([0049]: motor rotational speed during detection cycles to detect rotor position). 19

Regarding Claims 4, Hano teaches the device according to claim 1 wherein the current measuring unit measures the phase current at the phase current at the reference time moment according to the phase current of the motor to acquire the phase current of the reference time moment (Figure 3, output of the angle calculating unit is input to the current detecting unit 501; thus phase current at the reference time).

Regarding Claim 5, Hano teaches the device according to claim 1, wherein the current measuring unit estimates the phase current at the reference time moment according to the measured (Fig. 3 current detecting unit comprises of an estimation unit).  

Regarding Claims 7 and 15, Hano teaches the device according to claim 1, wherein when the motor is a multi-phase motor, the phase adjusting unit uniformly adjusts the phase of each phase coil or respectively adjusts the phase of each phase coil, according to the difference value between the direct axis current of each phase coil and a corresponding expected target current (Fig. 2 3-phase brushless motor and [0062]-[0063]: the vector control unit 504 receives a target current and calculates a d-axis current command value Idref based on the target current and angular speed; thus reference time).

Regarding Claims 8 and 16, 
Hano teaches the device according to claim 1, wherein the drive signal of the drive motor coil output by the drive unit is a pulse width modulation signal (Fig. 3 PWM modulating unit 506).

Regarding Claim 9, 
Hano teaches a brush-less DC motor control system (Fig. 2), wherein the system comprises:
 the brush-less DC motor control device according to claim 1 (Fig. 2 motor drive circuit 3 for brushless motor), which  outputs the drive signal of the motor coil;
 a power switch circuit (Fig. 2 inverter 212), comprising a power component (power components 217a-217f), wherein the power component is controlled to turn on or off according to the drive signal output by the brush-less DC motor control device to output the drive voltage to the motor coil ([0064]: produce a switching gate waveform for driving the switching element of inverter 212a); and, a brush-less DC motor ( a brushless motor 2), comprising a motor rotor (Fig. 2 rotor 216), wherein ([0039]: rotor rotatably provided for the brushless motor). 

Regarding Claim 12, Hano teaches the method according to claim 10, wherein the step of selecting a phase current at the reference time moment according to the phase current of the motor specifically comprises: measuring the phase current at the reference time moment according to the phase current of the motor to acquire the phase current at the reference time moment Figure 3, output of the angle calculating unit is input to the current detecting unit 501; thus phase current at the reference time).

Regarding Claim 13, Hano teaches the method according to claim 10, characterized in that the step of selecting a phase current at the reference time moment according to the phase current of the motor specifically comprises: estimating the phase current at the reference time moment according to the measured value of the phase current of the motor during an electrical cycle to acquire the phase current of the reference time moment (Fig. 3 current detecting unit comprises of an estimation unit).   

Regarding Claims 17 and 18, Hano teaches the device according to claim 1, wherein the position detecting unit detects the position of the motor rotor during an electrical cycle (Fig. 5. And [0049]: control unit 213 derives positional information about rotor from induced voltage resulting from rotor’s rotation and [0050]: brushless motor may be equipped with a magnetic pole position sensor so that control unit 213 detects the rotor angle).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hano (US 2018/0115264) and Masrur (US 5,027,048) in view of D’Angelo (US 2008/0180046).

Regarding Claim 2, 
Hano teaches the position detection using a magnetic pole position sensor ([0050]).
None of Hano, nor Masrur explicitly teach the device according to claim 1, wherein the position detecting unit comprises one or more Hall components; the Hall components mutually spaced at a certain electric angle interval; 
and each of the Hall components detects the position of the motor rotor and acquires the corresponding position signal according to the position of the motor rotor.
However, D’Angelo teaches in [0005] that generally an electric motor is equipped with three Hall sensors spaces at a distance of 120 degree one from the other and detects the position of the motor rotor and acquires the corresponding position signal according to the position of the motor rotor.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the three Hall sensors of D’Angelo into the combined motor drive of Hano and Masrur in order to accurately estimate the angular position in electrical degrees of the rotor of the brushless motor. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are not persuasive.

Applicant has argued on page 7 that the claims are amended to specify “the reference time moment being selected based solely on the position signal”.
Examiner disagrees. RU, RV and RW are respectively reference time moments corresponding to the three-phase position signals HU, HV and HW. These position signals are detected according to the magnetic field of the motor rotor and are voltage signals. This feedback control signal has a loop that 

Applicant has further argued on page 7 that the claims are amended to specify “a phase adjusting unit….so that the direct axis current equals the expected target current”.
                  Examiner respectfully disagrees. The amendment doesn’t overcome the rejection. First para 0063 of Hano teaches calculating a d-axis current command value Idref based on the target current. Second, this is a common thing in motor controls in general. In order to move the motor in desired speed, we have target current input in the system and based on the output, using a PI, we try to have the difference between the target value and the output value equal to zero; in other words, have the direct axis current equal the expected target current.

	Applicant in page 8 has argued that the direct axis current is calculated and not estimated as previously done in the prior art. 
	Examiner disagrees. Fig. 4 shows a PI controller 652. What usually PI does is to calculate what is measured and what is predetermined using an adder/subtractor. Therefore, Hano’s art teaches the calculation of the d-axis current. 

 Applicant’s invention relates to a brushless DC motor control device system; wherein the device selects a reference time moment, calculates the direct axis current of the motor at reference time moment and automatically adjusts the phase of the drive voltage of the motor coils according to the 
Hano in [0010] teaches a phase current detecting method for a three-phase brushless motor, which is to determine  a phase current of each phase in the three-phase brushless motor that is sinusoidal-driven by PWM-controlling an inverter, based on an output of a current sensor for detecting a DC bus current of the inverter, the method including the steps of: setting one detection timing, interpreted as “reference time moment” for detecting a phase current for one phase, and per PWM control cycle; setting a phase current detection value based on an output of the current sensor at the detection timing…determining a motor angle, and assigning the phase current detection value as a phase current value for one phase, and assigning phase current estimation values to the remaining two phases. Further Hano, in [0061] teaches the converter 503 converting detection values of three phase current into current Id, Iq based on corresponding motor angle, thus at the reference time moment.
 	  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZEMENAY T TRUNEH/ Examiner, Art Unit 2846         

3/25/2021/KAWING CHAN/Primary Examiner, Art Unit 2846